DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 4-7, 10-12, 14-17, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BEN et al. (WO 2011008418 A3).
	Regarding claim 1, BEN discloses a computer-based musical composition system, wherein the computer-based musical composition system includes a computer program product comprising processor-executable instructions and/or data, stored in a non-transitory processor-readable storage medium, that implement algorithms for analysis and autonomous composition of music (para. 0018, 0020, 0058: by inherency, the tracking computer must include a computer program product comprising processor-executable instructions and/or data, stored in a non-transitory processor-readable storage medium, that implements the algorithms for analysis and autonomous composition of music) and method comprising: analyzing, by the computer-based musical composition system, existing music owned by at least one rights holder (para. 00155: by inherency, the disbursement manager 190 must analyze the piece of content, such as a song from a movie, purchased by the user in order to allocate portions of revenue generated from a piece of content to rights holders for media "associated" with the purchased content); wherein analyzing existing music owned by at least one rights holder includes: determining, by the computer-based musical composition system, at least one feature (e.g., namespace - a range of identifiers that are associated uniquely with items) of at least one musical composition in the existing music (para. 0013, 0067, 00112, 00116-00117); generating (e.g., transmitting, rendering or playing back the content at the user side), by the computer-based musical composition system, new music based at least in part on the existing music (para. 00155, 00157); wherein generating new music based at least in part on the existing music includes generating, at least partially autonomously by the computer-based musical composition system, at least one new musical composition based at least in part on the at least one feature of at least one musical composition in the existing music (para. 0089-0090, 0093, 00123); granting at least some rights in the new music to the at least one rights holder (para. 00157); and sharing revenues generated from the new music with the at least one rights holder (para. 00155, 00158; see also Step 1470, Fig. 14).  
The limitation related to artificial intelligence has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. 
	Regarding claim 4, BEN discloses: wherein generating, at least partially autonomously by the computer-based musical composition system, at least one new musical composition based at least in part on the at least one feature of at least one musical composition in the existing music includes generating, at least partially autonomously by the computer-based musical composition system, at least one musical variation of at least one musical composition in the existing music (para. 00149).  
	Regarding claim 5, BEN discloses: wherein granting at least some rights in the new music to the at least one rights holder includes licensing the new music to the at least one rights holder (para. 0044, 0056, 0062, 00107, 00108).
	Regarding claim 6, BEN discloses: wherein granting at least some rights in the new music to the at least one rights holder includes assigning ownership of the new music to the at least one rights holder, and the method further comprising: licensing the new music from the at least one rights holder (para. 0019, 00139-00141, 00144, 00157).  
	Regarding claim 7, BEN discloses: analyzing, by the computer-based musical composition system, existing music owned by at least one rights holder includes analyzing, by the computer-based musical composition system, at least a first musical composition owned, at least in part, by a first rights holder and analyzing, by the computer-based musical composition system, at least a second musical composition owned, at least in part, by a second rights holder (para. 0015, 00104-00105; 00115-00118); generating, by the computer-based musical composition system, new music based at least in part on the existing music includes generating, at least partially autonomously by the computer-based musical composition system, at least one new musical composition based, at least in part, on both the first musical composition and the second musical composition (para. 0012-0013); granting at least some rights in the new music to the at least one rights holder includes granting at least some rights in the at least one new musical composition to both the first rights holder and the second rights holder (para. 0016-0020, 0023); and sharing revenues generated from the new music with the at least one rights holder includes sharing revenues generated from the at least one new musical composition with both the first rights holder and the second rights holder (para. 0012-0013).  
	Regarding claim 10, BEN discloses: accessing, by the computer-based musical composition system, the existing music in at least a first digital file format (e.g., the format of the digital file at which the digital file is stored at the server side, see Fig. 1 and para. 0055-0058); and converting, by the computer-based musical composition system, the existing music from the at least a first digital file format to a second digital file format before analyzing, by the computer-based musical composition, the existing music (e.g., the format of the digital file at which the digital file is stored at the “data store” or “digital locker” or the consumer’s PC that is compatible with the specific player device, the player device software, and the player device Internet connection., see Fig. 1 and para. 0011, 0059-0064); wherein the second digital form includes a digital file format that is particularly well-suited for subsequent processing by the computer-based musical composition system (para. 0011, 0059-0064).
	Regarding claim 11, BEN discloses a method comprising: accessing a first catalog of musical content (para. 0008-0009, 0053) by a computer-based musical composition system, wherein the computer-based musical composition system includes a computer program product comprising processor-executable instructions and/or data, stored in  a non-transitory processor-readable storage medium, that implement algorithms for analysis and autonomous composition of music (para. 0018, 0020, 0058: by inherency, the tracking computer must include a computer program product comprising processor-executable instructions and/or data, stored in a non-transitory processor-readable storage medium, that implements the algorithms for analysis and autonomous composition of music), and wherein the musical content comprises at least one musical composition owned by at least a first rights holder (para. 0015, 00104-00105; 00115-00118); processing the musical content by the computer-based musical composition system (para. 00155, 00157); wherein processing the musical content by the computer-based musical composition system includes analyzing, by the computer-based musical composition system, the musical content to determine at least one feature (e.g., namespace - a range of identifiers that are associated uniquely with items) of the musical content (para. 0013, 0067, 00112, 00116-00117); generating a set of new musical compositions by the computer-based musical composition system, the set of new musical compositions comprising at least one new musical composition and each new musical composition in the set of new musical compositions based at least in part on the musical content in the first catalog of musical content (para. 00155, 00157); wherein generating a set of new musical compositions by the computer-based musical composition system includes generating a set of new musical compositions at least partially autonomously by the computer-based musical composition system where each new musical composition in the set of new musical compositions is based at least in part on at least one feature of the musical content determined by the computer-based musical composition system (para. 0089-0090, 0093, 00123); adding the set of new musical compositions to the first catalog of musical content (para. 0015, 00104-00105; 00115-00118); and sharing revenues generated from the set of new musical compositions with the first rights holder (para. 00155, 00158; see also Step 1470, Fig. 14).  
The limitation related to artificial intelligence has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. 
	Regarding claim 12, BEN discloses: wherein accessing a first catalog of musical content by a computer-based musical composition system includes accessing, by the computer-based musical composition system, the musical content in the first catalog of musical content in at least a first digital file format (e.g., the format of the digital file at which the digital file is stored at the server side, see Fig. 1 and para. 0055-0058); and processing the musical content by the computer-based musical composition system includes converting, by the computer-based musical composition system, the musical 32content in the first catalog of musical content from the at least a first digital file format to a second digital file format (e.g., the format of the digital file at which the digital file is stored at the “data store” or “digital locker” or the consumer’s PC that is compatible with the specific player device, the player device software, and the player device Internet connection., see Fig. 1 and para. 0011, 0059-0064); wherein the second digital form includes a digital file format that is particularly well-suited for subsequent processing by the computer-based musical composition system (para. 0011, 0059-0064).  
	Regarding claim 14, BEN discloses: wherein generating a set of new musical compositions by the computer-based musical composition system includes generating, at least partially autonomously by the computer-based musical composition system, at least one musical variation of at least one musical composition in the first catalog of musical content (para. 00149).  
	Regarding claim 15, BEN discloses: wherein adding the set of new musical compositions to the first catalog of musical content includes granting at least some rights in the set of new musical compositions to the at least one rights holder (para. 0016-0020, 0023).  
	Regarding claim 16, BEN discloses: wherein granting at least some rights in the set of new musical compositions to the at least one rights holder includes either licensing the set of new musical compositions to the at least one rights holder, or assigning ownership of the set of new musical compositions to the at least one rights holder and licensing the set of new musical compositions from the at least one rights holder (para. 0019, 00139-00141, 00144, 00157).  
	Regarding claim 17, BEN discloses: accessing a second catalog of musical content by the computer-based musical composition system, the musical content in the second catalog of musical content comprising at least one musical composition owned by at least a second rights holder (para. 0015, 00104-00105; 00115-00118); processing the musical content in the second catalog of musical content by the computer-based musical composition system (para. 00155, 00157); 33adding the set of new musical compositions to the second catalog of musical content (para. 0015, 00104-00105; 00115-00118); and sharing revenues generated from the set of new musical compositions with the second rights holder (para. 0012-0013), wherein generating a set of new musical compositions by the computer-based musical composition system includes generating the set of new musical compositions at least partially autonomously by the computer-based musical composition system, each new musical composition in the set of new musical compositions based at least in part on both the musical content in the first catalog of musical content and the musical content in the second catalog of musical content (para. 0012-0013).  
	Regarding claim 20, BEN discloses the claimed invention (see the grounds of rejection applied to claims 1 and 7, etc. above).
	Regarding claim 21, BEN discloses: wherein analyzing, by the computer-based musical composition system, existing music owned by at least one rights holder includes executing, by the computer-based musical composition system, the computer program product to implement at least one algorithm to analyze existing music owned by at least one rights holder (para. 0013, 0067, 00112, 00116-00117, 00155).  
	Regarding claim 22, BEN discloses: wherein generating, by the computer-based musical composition system, new music based at least in part on the existing music includes executing, by the computer-based musical composition system, the computer program product to implement at least one algorithm to at least partially autonomously generate new music based at least in part on the existing music (para. 0089-0090, 0093, 00123).  
	Regarding claim 23, BEN discloses: wherein: processing the musical content by the computer-based musical composition system includes executing, by the computer-based musical composition system, the computer program product to implement at least one algorithm to process the musical content; and generating a set of new musical compositions by the computer-based musical composition system includes executing, by the computer-based musical composition system, the computer program product to implement at least one algorithm to at least partially autonomously generate the set of new musical compositions (see discussion for claim 11 above).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BEN et al.
	Regarding claim 8, BEN discloses: wherein the existing music comprises music from at least a first artist (para. 0077-0078), the method further comprising: generating revenues from the new music, wherein generating revenues from the new music includes associating the new music with the first artist (para. 0012-0013, 0077-0078).
 BEN is silent on: said act of associating the new music with the first artist is to promote the new music across royalty channels.
However, the feature in question is deemed to be a mere intended use of an association between a piece of music with the related artist. Since promoting music work across royalty channels based on artist is well-known in the art, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply BEN’s teaching of association between the new music with the related artist to practice the promotion of the music piece across royalty channels. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.

Allowable Subject Matter
6.	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Reasons for Allowance
7.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 9 is the inclusion of the limitations that: wherein the existing music comprises music from multiple artists and the new music comprises music of a distinctive quality relative to the music from any one of the multiple artists, the method further comprising: generating revenues from the new music, wherein generating revenues from the new music includes: defining a new artist on at least one music streaming service; releasing the new music on the at least one music streaming service, wherein releasing the new music on the at least one music streaming service includes at least partially attributing the new music to the new artist on the at least one music streaming service; and receiving revenues from the at least one music streaming service according to a royalty model of the at least one music streaming service. It is these limitations found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.
The primary reason for the allowance of claim 19 is the inclusion of the limitations that: wherein the first catalog of musical content comprises music from multiple artists and the set of new musical compositions comprises music of a distinctive quality relative to the music from any one of the multiple artists, the method further comprising: generating revenues from the set of new musical compositions, wherein generating revenues from the set of new musical compositions includes: defining a new artist on at least one music streaming service; releasing the set of new musical compositions on the at least one music streaming service, wherein releasing the set of new musical compositions on the at least one music streaming service includes attributing the set of new musical compositions to the new artist on the at least one music streaming service; and receiving revenues from the at least one music streaming service according to a royalty model of the at least one music streaming service. It is these limitations found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.

Response to Arguments
8.	Applicant's arguments received 11/16/2022 with respect to the rejection under 35 USC 102/103 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.
	Applicant’s arguments with respect to the rejection under 35 USC 101 is deemed persuasive. The rejection is therefore withdrawn.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837